IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                October 25, 2007
                                No. 06-10263
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ROBERT TROY SLADE

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                         USDC No. 3:04-CR-294-ALL


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Robert Troy Slade appeals his jury convictions for being a felon in
possession of a firearm, possession with intent to distribute methamphetamine,
and possession of a firearm in furtherance of a drug trafficking crime. The
Government has moved for summary affirmance.
      Slade argues that (1) the evidence was insufficient to sustain his
conviction for being a felon in possession of a firearm in violation of 18 U.S.C.
§ 922(g)(1) because the mere movement of a firearm from one state to another

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-10263

does not constitute a “substantial” effect on interstate commerce and
(2) § 922(g)(1) is unconstitutional because it does not require a “substantial”
effect on interstate commerce. Slade correctly concedes that his sufficiency claim
is foreclosed by United States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001),
and that his constitutional challenge to § 922(g)(1) is foreclosed by United States
v. Rawls, 85 F.3d 240, 242-43 (5th Cir. 1996). He raises these arguments only
to preserve them for further review.
      Slade additionally argues that the Government was required to prove that
he knew the firearm in his possession was in or affecting interstate commerce
and therefore, his indictment was fatally defective for failing to allege such
knowledge on his part. He correctly concedes that this issue is foreclosed by
United States v. Dancy, 861 F.2d 77, 81-82 (5th Cir. 1988), and seeks only to
preserve it for further review.
      AFFIRMED; MOTION FOR SUMMARY AFFIRMANCE GRANTED;
MOTION FOR EXTENSION OF TIME TO FILE BRIEF DENIED.




                                        2